Citation Nr: 0947829	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  08-37 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1943 to April 
1946.  He died in October 2007.  The appellant is his 
surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manchester, 
New Hampshire.

In June 2009, the Board granted a motion to advance this case 
on the docket.  See 38 C.F.R. § 20.900 (2009).


FINDINGS OF FACT

1.  The Veteran's death on October [redacted], 2007, was caused by a 
cerebrovascular accident (CVA) in the area of the left middle 
cerebral artery (MCA) and pneumonia; other significant 
conditions that contributed to his death were stenosis of the 
carotid arteries, old aneurysm repair, and hypothyroidism.

2.  During the Veteran's lifetime, service connection was 
established for posttraumatic stress disorder (PTSD), and the 
Veteran was in receipt of a total disability rating based on 
unemployability due to service-connected disability.

3.  The Veteran did not have a CVA, pneumonia, stenosis of 
the carotid arteries, an aneurysm, or hypothyroidism during 
service or within one year after the termination of his 
service, and none of those conditions was etiologically 
related to service or service-connected disability.

4.  The Veteran's PTSD played no causal role in his death.

5.  A total disability rating was in effect from September 
27, 1999, until the Veteran's death on October [redacted], 2007.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
Veteran's death have not been met.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312 (2009).

2.  The criteria for entitlement to DIC under the provisions 
of 38 U.S.C. § 1318 have not been met.  38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

The timing requirement enunciated in Pelegrini applies 
equally to effective-date element of a service-connection 
claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court held 
that when VA receives a detailed claim for DIC under 38 
U.S.C. § 1310, it must provide a detailed notice to the 
claimant.  Specifically, the Court held that, under section 
38 U.S.C. § 5103(a), the notice must include a statement of 
the conditions, if any, for which a veteran was service 
connected at the time of death; an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.

The record reflects that the appellant was provided with the 
notice required under the VCAA by letter mailed in January 
2008, prior to the initial adjudication of the claims.  
Although this letter did not identify the disability for 
which service connection was in effect at the time of the 
Veteran's death, that disability was identified in the rating 
decision sent to the appellant in March 2008.  Although the 
rating decision was sent after the initial adjudication of 
the claims, the Board finds that there is no prejudice to her 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board notes that following the provision of the 
required notice and the completion of all indicated 
development of the record, the RO readjudicated the claims in 
September 2008.  There is no indication in the record or 
reason to believe that any ultimate decision of the RO would 
have been different had complete VCAA notice been provided at 
an earlier time.  

The Board notes that the appellant was not provided with 
notice concerning the effective-date element of the claims.  
However, the Board again finds that there is no prejudice to 
her in proceeding with the issuance of a final decision.  Id.  
As explained below, the Board has determined that service 
connection is not warranted for the cause of the Veteran's 
death and that the criteria for entitlement to DIC under the 
provisions of 38 U.S.C. § 1318 have not been met.  
Consequently, no effective date will be assigned, so the 
failure to provide notice with respect to that element of the 
claims was no more than harmless error.

The record also reflects that service treatment records, 
pertinent VA and private medical records, and a medical nexus 
opinion have been obtained.  Neither the appellant nor her 
representative has identified any outstanding evidence, to 
include medical records, that could be obtained to 
substantiate either claim.  The Board also is unaware of any 
such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claims were 
insignificant and non prejudicial to the appellant.

Accordingly, the Board will address the merits of the claims.






Legal Criteria

Cause of Death

Service connection for the cause of a Veteran's death is 
warranted if a service-connected disability either caused or 
contributed substantially or materially to the cause of 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

A service-connected disability is one which was incurred in 
or aggravated by active service; one which may be presumed to 
have been incurred or aggravated during such service; or one 
which was proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests 
cardiovascular disease or a an endocrinopathy to a degree of 
10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

The death of a Veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
Veteran.  38 C.F.R. § 3.312(a).

A service-connected disability will be considered as the 
principal, or primary, cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  

A contributory cause of death inherently is one not related 
to the principal cause of death.  In determining whether 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially to 
death, that it combined to cause death, or that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c)(1); see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

In general, minor service-connected disabilities, 
particularly those of a static nature or not materially 
affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  
In the same category there would be included service-
connected disease or injuries of any evaluation (even though 
evaluated as 100 percent disabling) but of a quiescent or 
static nature involving muscular or skeletal functions and 
not materially affecting other vital body functions.  38 
C.F.R. § 3.312(c)(2)

DIC

Dependency and Indemnity Compensation (DIC) benefits are 
payable to the surviving spouse of a Veteran if the Veteran 
died from service-connected disability.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.5 (2008).

If the Veteran's death resulted from non-service-connected 
causes, DIC benefits will be paid to a Veteran's surviving 
spouse in the same manner as if the death were service 
connected (a) if the Veteran's death was not the result of 
his own willful misconduct and (b) if, at the time of death, 
the Veteran was receiving or was "entitled to receive" 
compensation for a service-connected disability rated totally 
disabling if (1) the disability was continuously rated 
totally disabling for a period of 10 or more years 
immediately preceding death; (2) the disability was 
continuously rated totally disabling for a period of not less 
than five years from the date of the Veteran's discharge or 
other release from active duty; or (3) the Veteran was a 
former prisoner of war who died after September 30, 1999, and 
the disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death.  
38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22(a).

The term "entitled to receive" means that, at the time of 
death, the Veteran had service-connected disability rated as 
totally disabling but was not receiving compensation because 
(1) VA was paying the compensation to the Veteran's 
dependents; (2) VA was withholding the compensation to offset 
an indebtedness; (3) the Veteran had applied for compensation 
but was not receiving total disability compensation due 
solely to clear and unmistakable error in a VA decision; (4) 
the Veteran had not waived retired or retirement pay in order 
to receive compensation; or (5) VA was withholding payments 
as required by law.  38 C.F.R. § 3.22(b).  A 2005 amendment 
to 38 C.F.R. § 3.22 provides an additional method for 
prevailing on 38 U.S.C. § 1318 claims when additional service 
department records are received that existed at the time of a 
prior VA decision but were not considered.

Burden of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2008); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Cause of Death

The certificate of death shows that the Veteran died on 
October [redacted], 2007.  The death certificate lists CVA in the 
area of the left MCA and pneumonia as the causes of death.  
Other significant conditions are identified as carotid 
arteries stenosis, old aneurysm repair, and hypothyroidism.

At the time of the Veteran's death, his only service-
connected disability was PTSD, rated as 70 percent disabling 
effective March 10, 1993.  A total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU) was in effect from September 27, 1999.

The appellant contends that service connection is warranted 
for the cause of the Veteran's death because he developed 
heart problems during service.  She also contends that 
service connection is warranted for the cause of the 
Veteran's death because his PTSD could have caused his CVA.  
After careful consideration, however, the Board finds that 
service connection for the cause of the Veteran's death is 
not warranted.

The record establishes that the Veteran did not develop a 
cardiovascular problem during service.  Service treatment 
records show that he was treated for diphtheritic tonsillitis 
in February 1946.  In early March 1946, he complained of 
chest pain, anorexia, nervousness, headaches, and dizziness, 
and his blood pressure was measured at 134/90.  A March 1946 
record indicates that post-diphtheritic myocarditis was 
suspected after an electrocardiogram (EKG) revealed findings 
consistent with myocardial damage.  However, two subsequent 
EKGs were normal, and a March 1946 X-ray study of his chest 
revealed no heart abnormalities.  On separation examination 
in April 1946, the Veteran's blood pressure was measured at 
130/70 and no cardiovascular or pulmonary abnormalities were 
noted.

In a June 1986 statement, the Veteran wrote that he had been 
treated for a heart condition continuously since his 
discharge from service.  He also wrote that his physicians 
had informed him of their belief that his condition dated to 
service.  The Board acknowledges that the Veteran was 
competent to report his own experiences.  See Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  However, the Board also notes 
that his statement is inconsistent with the evidence of 
record.

First, the record does not show that the Veteran developed a 
cardiovascular condition within one year of the termination 
of his service.  Hospital records dated in August 1947 show 
that he complained of a history of pain in the lower chest 
and left abdomen while working in Germany in a civilian 
capacity.  The Veteran's health care providers suspected 
gastrointestinal disease, and he was hospitalized for 
observation.  In September 1947, he was discharged from the 
hospital after being diagnosed with prostatitis and acute, 
moderate left intercostal neuritis.  There is no indication 
that the Veteran experienced cardiovascular problems during 
this period.  Indeed, subsequent evidence, including 
statements from the Veteran dated in May 1993 and June 1993, 
relates this post-service hospitalization to PTSD.

Second, the earliest post-service medical evidence of any 
cardiovascular condition is dated decades after the Veteran's 
release from active duty.  In a January 1971 letter, the 
Veteran wrote that he recently had been treated for 
hypertension and that an EKG and chest X-ray study were 
"okay."  In a separate letter, the Veteran's private 
physician wrote that he had essential hypertension.  On VA 
examination in February 1971, an EKG revealed some non-
specific rhythms but was noted to be "probably within normal 
limits," and the examiner diagnosed hypertensive vascular 
disease.  An April 1984 EKG revealed non-specific changes, 
and an examining physician stated that one finding raised the 
question of inferior myocardial which, if present, was 
probably old.  However, the physician did not relate the 
unconfirmed abnormality to the Veteran's service or otherwise 
estimate the date, if any, of occurrence.

In sum, the competent and credible evidence of record 
establishes that the Veteran did not develop a cardiovascular 
condition during service or within one year of the 
termination of his service.  Moreover, there is no competent 
evidence showing that his cardiovascular condition was 
etiologically related to service.

With respect to the Veteran's PTSD, the appellant wrote in 
her April 2008 notice of disagreement that this disability 
could have caused a heart attack or stroke.  In support of 
this argument, the appellant's representative submitted an 
excerpt from a medical textbook that indicated 
"[p]sychosocial factors, such as anger, anxiety, depression, 
hostility, type A behavior, and various measures of social 
support, have been associated with the occurrence or 
recurrence of cardiovascular disease (CVD).  In addition, 
measures of cardiovascular physiologic reactivity have been 
correlated with CVD outcomes."

The record reflects that service connection for PTSD was in 
effect from March 10, 1993, until the Veteran's death.  
Letters dated in February 1996, November 1996, and July 1999 
from his VA mental health care providers indicate that that 
he had a history of chronic, severe PTSD symptoms.  The 
Veteran's VA psychologist wrote in an October 2008 treatment 
record that he had been permanently affected by his 
experiences during service, that he had never recovered from 
those experiences, and that his condition had remained 
chronic and severe during his lifetime.

In a December 1997 statement, the Veteran stated that his 
doctors had linked his PTSD symptoms to episodes of atrial 
fibrillation he experienced several years earlier.  Private 
treatment records dated in February 1993 show that he was 
admitted to a hospital for treatment of atrial fibrillation 
with a rapid ventricular response.  The Veteran was re-
admitted to the hospital in September 1994 after awaking from 
a nightmare about his war experiences with chest pain and 
diaphoresis.  The record notes that the Veteran reported that 
time of year was difficult for him because it reminded him of 
serving in Germany.  A chest X-ray was unremarkable, and an 
EKG revealed an ejection fraction of 73 percent with normal 
left ventricular function, left atrial enlargement, and 
aortic sclerosis.  Upon discharge from the hospital, the 
Veteran was diagnosed with atrial fibrillation with a rapid 
ventricular response, angina, and hypertension.  His 
physicians noted that changes would be made to the dosing of 
his hypertension medication to help provide him better 
coverage during the night, when he tended to develop his 
atrial fibrillations.

On VA examination in May 1998, the Veteran was diagnosed with 
chronic PTSD.  The examination report notes that he had 
experienced PTSD-related nightmares while hospitalized for a 
heart condition, but it does not suggest a causal 
relationship between these two disabilities.

Pursuant to the Board's request, a Veterans Health 
Administration (VHA) cardiologist reviewed the claims folders 
in September 2009.  He opined that there is no reasonable 
possibility the Veteran's service-connected PTSD was a direct 
cause of, or material contributor to, the cause of his death.  
The cardiologist stated that hypertension and vascular 
disease were, "clearly implicated as the primary underlying 
cause[s] for the stroke event leading to the patient's 
death."  He noted the Veteran was diagnosed with 
hypertension in 1971 and that control of his hypertension 
fluctuated considerably, with control "at best fair" for 
the next 36 years.  He also noted that the Veteran was 
treated for aneurysms in the mid-1980s and early 1990s and a 
transient ischemic attack in approximately 1990 and that he 
experienced bouts of atrial fibrillation in 1993 and 1994.  
The cardiologist opined that the atrial fibrillation likely 
was related to blood pressure control but that subsequent 
vital signs, EKG results, physical examinations, and clinical 
comments showed that the condition never became persistent or 
subsequently recurred.

With respect to the medical textbook evidence addressing the 
relationship between psychosocial factors and CVD, the 
cardiologist noted that, "[i]ssues of stress and 
psychological state have been linked to risk and outcomes of 
cardiovascular disease for years," but that, "the 
association is weak and not well understood."  He explained 
that theories regarding the nature of the relationship 
between psychological factors and cardiovascular disease 
remain "speculative."  He also explained that, "[e]vidence 
indicates association rather than causality," and that, 
"psychological factors are considered to minor contributors 
to the process of disease."  Based on the foregoing, the 
cardiologist opined that the Veteran's service-connected PTSD 
was not a meaningful, substantive contributor to his death. 

There is no contrary medical opinion of record.  The Board 
acknowledges the medical textbook evidence that discusses the 
association between psychosocial factors and cardiovascular 
disease.  A medical article or treatise can provide important 
support when combined with an opinion of a medical 
professional if the article or treatise discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least a plausible 
causality based upon subjective facts rather than 
unsubstantiated lay opinion.  Mattern v. West, 12 Vet. App. 
222, 228 (1999).  Here, however, there is no accompanying 
medical opinion showing that the generalities of the medical 
textbook excerpt apply to this case.  Indeed, the only 
medical opinion of record establishes that the Veteran's PTSD 
did not cause or contribute substantially or materially to 
his death.

The Board acknowledges the appellant's belief that the 
Veteran's PTSD played a significant role in his death.  
However, since the appellant is a layperson without medical 
training, she is not qualified to render an opinion regarding 
issues of medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

In sum, the evidence establishes that the Veteran did not 
develop cardiovascular problems during service or until 
decades after the termination of his service and that his 
cardiovascular problems were not etiologically related to 
service.  The evidence also establishes that his service-
connected PTSD did not cause or contribute substantially or 
materially to his death.  Accordingly, since the 
preponderance of the evidence is against the claim, service 
connection for the cause of the Veteran's death is not 
warranted. 

DIC

Although service connection is not warranted for the cause of 
the Veteran's death, the Veteran was rated totally disabled 
at the time of his death in October 2007.  The Board, 
therefore, must determine whether the appellant is entitled 
to DIC benefits pursuant to 38 U.S.C. § 1318.

The record reflects that the Veteran was released from active 
duty in April 1946.  In 1998, service connection was 
established for PTSD, which was rated as 50 percent 
disabling, effective March 10, 1993.  In 1999, the rating 
assigned for the Veteran's PTSD was increased from 50 percent 
to 70 percent, effective March 10, 1993.  A TDIU was granted, 
effective September 27, 1999, in 2001.  The Veteran died on 
October [redacted], 2007.

The appellant has not alleged, and the evidence does not show 
that the Veteran was entitled to receive 100 percent 
disability compensation for the 10-year period immediately 
preceding his death but was not receiving such compensation 
for any of the reasons enumerated in 38 C.F.R. § 3.22(b).  
There also has been no specific pleading of clear and 
unmistakable error in any prior decision.  See Cole v. West, 
13 Vet. App. 268 (1999).

In sum, the record shows that the Veteran was in receipt of a 
total disability rating less than 10 years immediately 
preceding his death, and he was not continuously rated as 
totally disabled from the date of his release from active 
duty and for at least five years immediately preceding his 
death.  There is no evidence suggesting that the Veteran ever 
was a prisoner of war.  Accordingly, the criteria for 
entitlement to DIC under the provisions of 38 U.S.C. § 1318 
have not been met.


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.

Entitlement to DIC under the provisions of 38 U.S.C. § 1318 
is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


